Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko (US 2009/0112225).
Regarding claim 29, Kaneko teaches a medical device, comprising: a handle (26);
a sheath fixed relative to the handle (25 fixed to 26);

a member extending proximally from the end effector through the sheath (13), a portion of the member being fixed relative to the longitudinal actuator (13 fixed to 25a);
a second sheath disposed within the sheath and positioned over the member (11 as least partially within the sheath as in Fig. 7), wherein the second sheath is movable relative to the member (11 and 13 movable relative to each other when 25a is actuated) and configured to inhibit radial movement of the member within the sheath (11 surrounds 13, and so would prevent radial movement of 13 past the volume occupied by 11); and a rotation actuator (23);
wherein rotation of the rotation actuator causes rotation of the member relative to the sheath and the second sheath (23 rotates 13 relative to 11 and 25); and
wherein longitudinal movement of the longitudinal actuator causes longitudinal movement of the member relative to the rotation actuator (movement of 26 moves 13 relative to 23).
Regarding claim 30, Kaneko teaches wherein the second sheath is fixed to an interior surface of the sheath (11 fixed to 25 as in Fig. 7).
Regarding claim 31, Kaneko teaches wherein the second sheath is free-floating between an interior surface of the sheath and an exterior surface of the member (24 is freefloating within 11 and 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-8, 22-28, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2017/0245909) in view of Avellanet (US 6,352,539).
Regarding claim 1, Kaneko teaches a mechanical device, comprising: a handle (25); a sheath fixed relative to the handle (sheath 11);
a longitudinal actuator movable relative to the handle (26 moves relative to the handle 25); an end effector (snare 12);
a member extending proximally from the end effector through the sheath (13 extending through sheath 11), a portion of the member being fixed relative to the longitudinal actuator (13 fixed to 26); a rotation actuator (23);
wherein actuation of the rotation actuator causes rotation of the member relative to the sheath (Rotation of 23 rotates 13 relative to sheath 11 as in par. [0037]); and
wherein longitudinal movement of the longitudinal actuator causes longitudinal movement of the member relative to the rotation actuator (par. [0051] 13 moves longitudinally via 26).
Kaneko is silent regarding a stopper fixed to the member and having a longitudinal length, wherein the stopper is disposed within the handle and positioned proximal relative to the sheath, and wherein the longitudinal length of the stopper defines a limit of distal movement of the end effector relative to the sheath.
However, Avellanet teaches a stopper fixed to the member and having a longitudinal length (58 with a longitudinal length), wherein the stopper is disposed within the handle and positioned proximal relative to the sheath (58 within the handle and relative to sheath 12), wherein the longitudinal length of the stopper defines a limit of distal movement of the end effector relative to the sheath (58 defines a limit of movement of the distal end effector).

Regarding claim 2, Kaneko teaches wherein the end effector is configured to conduct current to tissue during longitudinal movement of the longitudinal actuator and during rotation of the rotation actuator (par. [0051] current may be delivered to snare 12 independent of movement via plug 30).
Regarding claim 3, Kaneko teaches the rotation actuator is fixed in a longitudinal position relative to the sheath (23 is fixed relative to the sheath).
Regarding claim 4, Kaneko teaches wherein, when the longitudinal actuator is in a distal-most position, the rotation actuator is positioned distal to the longitudinal actuator (23 is distal to 26, such as in Fig. 7).
Regarding claim 5, Kaneko further teaches a rotation shaft (rotation shaft comprising 24 and 28) around a portion of the member (24 of the rotation shaft around 13 as in at least Fig. 7), wherein the rotation shaft includes a non-circular cross sectional shape (par. [0038] hexagonal shape, and an interior lumen of the rotation member includes the same non-circular cross-sectional shape (hole 23a of 23 has a hexagonal shape allowing 24 of the rotation shaft to be inserted).
Regarding claim 6, Kaneko teaches wherein a distal portion of the rotation shaft includes the non-circular cross-sectional shape (24 of the rotation shaft with a hexagonal shape at a connection point with 23), and a proximal portion of the rotation shaft includes a different cross sectional shape (28 is a circular cross section as in Fig. 8).
Regarding claim 7, Kaneko teaches distal movement of the longitudinal actuator causes distal movement of the end effector (moving 26 distally moves 12 distally), but is silent regarding the stopper. Avellanet teaches the stopper configured to abut against the rotation actuator to inhibit distal movement of the longitudinal actuator relative to the handle and the end effector relative to the sheath (58 abuts against a rotating hub 56).

Regarding claim 8, Kaneko teaches the end effector includes a snare (12 is a snare).
Regarding claim 22, Kaneko is silent regarding the stopper.
Avellanet teaches wherein the stopper is secured directly to the member (58 fixed to 54).
It would have been obvious to one of ordinary skill in the art to modify Kaneko with the stopper of Avellanet, to limit the movement of the end effector.
Regarding claim 23, Kaneko is silent regarding the stopper.
Avellanet teaches wherein the member is configured to move the stopper relative to the handle (44 moves 58 relative to the handle 26).
It would have been obvious to one of ordinary skill in the art to modify Kaneko with the stopper of Avellanet, to limit the movement of the end effector.
Regarding claim 24, Kaneko teaches a second sheath disposed within the sheath and positioned over the member (24), wherein the second sheath is configured to inhibit radial movement of the member within the sheath (24 is thicker than 13, and so would prevent radial movement of 13 to the volume occupied by 24).
Regarding claim 25, Kaneko teaches wherein the rotation actuator is configured to rotate the member relative to the second sheath (23 rotates 13 relative to 24).
Regarding claim 26, Kaneko wherein the second sheath is fixed to an exterior surface of the member or an interior surface of the sheath (24 attached to 13 as in at least par. [0038]).
Regarding claim 27, Kaneko teaches wherein the second sheath is free-floating between an interior surface of the sheath and an exterior surface of the member (24 is freefloating within 11 and 13).
Regarding claim 28, Kaneko teaches wherein the second sheath is configured to inhibit the member from bending within the sheath in response to the longitudinal movement of the member (24 inhibits 13 from bending as being thicker over 13).
Regarding claim 32, Kaneko teaches a medical device comprising: a handle (25);
a sheath fixed relative to the handle (11); a longitudinal actuator movable relative to the handle (26 movable relative to 25); an end effector (12);
a member extending proximally from the end effector through the sheath (13 extends proximally from 12 through 11), a portion of the member being fixed relative to the longitudinal actuator (13 fixed relative to 26); a rotation actuator (23); and
a tubular member connecting the member to an electrical connector disposed within the longitudinal actuator (28 connects 13 to electrical connector 30), wherein the tubular member is positioned proximal to and distal of the electrical connector (28 is proximal to and distal of 30);
wherein rotation of the rotation actuator causes rotation of the member relative to the sheath and the tubular member (23 causes rotation of 13 relative to 11 and 28); and
wherein longitudinal movement of the longitudinal actuator causes longitudinal movement of the member relative to the rotation actuator (movement of 26 causes 13 to move relative to 23).
Response to Arguments
Applicant’s arguments, see the remarks, filed 1/15/21, with respect to the rejection(s) of independent claim(s) 1, 29, under 35 USC 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaneko under a new interpretation for claim 29, and in view of Avellanet as a secondary reference for claims 1 and 32.
Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Kaneko is the closest prior art of record found. Kaneko is silent regarding the second sheath is movable relative to the sheath. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794